                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 LAREDO DIVISION

 UNITED STATES OF AMERICA              §
                                       §
                     Plaintiff,        §
                                       §
 v.                                    §        CASE NO. 5:20-CV-042
                                       §
 0.88 ACRES OF LAND, MORE OR           §
 LESS, SITUATE IN WEBB COUNTY,         §
 STATE OF TEXAS; AND ADRIAN            §
 GOLARTE, ET AL.                       §
                                       §
                    Defendants.        §
______________________________________________________________________________

           OPPOSED MOTION OF THE UNITED STATES OF AMERICA
                   FOR ORDER OF IMMEDIATE POSSESSION
______________________________________________________________________________

       The United States moves for an order requiring all defendants to this action and all persons

in possession or control of the property described in the Complaint and Declaration of Taking to

immediately surrender possession of the condemned estate to the United States.

                                       I. INTRODUCTION

       Congress has provided funding for the planning and construction of primary pedestrian

fencing along the southwest border, including in the Laredo Sector. Consistent with applicable

appropriations, the United States plans to construct primary pedestrian fencing in Webb County,

Texas, and the identified tract listed in the style above is a part of the designation. Time is of the

essence. Accordingly, the United States respectfully requests this Court to enter an Order of

Immediate Possession on an expedited basis.




                                             Page 1 of 7
                                     Opposed Motion for Possession
                                  II. BACKGROUND FACTS

       Pursuant to the Declaration of Taking Act, 40 U.S.C. §§ 3113 and 3114, and Federal Rule

of Civil Procedure (“Rule”) 71.1 (formerly Rule 71A), the United States filed a Complaint and a

Declaration of Taking as well as a deposit of estimated just compensation to acquire an interest in

the subject property. The United States will use this property to conduct surveying, testing, and

other investigatory work needed to plan the proposed construction of roads, fencing, vehicle

barriers, security lighting, and/or related structures to help secure the United States-Mexico border

within the State of Texas. See Doc. No. 2, Declaration of Taking, Schedules “B” and “D”. Section

230(a) of the Fiscal Year 2018 Department of Homeland Security Appropriations Act appropriated

funding to acquire the interest sought in this action. See Docket No. 2, Declaration of Taking,

Schedule “A”; see Consolidated Appropriations Act, 2018, Pub. L. 115-141, div. F, tit. II, 132

Stat. 348 (2018) (appropriating funds). The United States deposited $100.00 as estimated just

compensation on March 26, 2020. (Docket No. 5).

                            III. ARGUMENT AND AUTHORITIES

       A.      Because the United States Acquired this Property Under the Declaration of
               Taking Act, it is Entitled to Immediate Possession.

       The United States initiated this case by filing a Complaint and a Declaration of Taking and

depositing estimated just compensation into the Registry of the Court, as required by the

Declaration of Taking Act (“Act”), 40 U.S.C. § 3114 (formerly 40 U.S.C. § 258a). The filing and

deposit immediately vest title to the acquired property in the United States. See 40 U.S.C. §

3114(b)(1). The Act specifically provides that upon the filing of the declaration of taking, “the

court may fix the time within which, and the terms on which, the parties in possession shall be

required to surrender possession to the petitioner . . . ” 40 U.S.C. § 3114(d)(1). The purpose of the

Declaration of Taking Act is to give the Government immediate possession of the property and

                                            Page 2 of 7
                                    Opposed Motion for Possession
give the owner immediate compensation, in the form of estimated compensation, in return for title

to the land. United States v. Miller, 317 U.S. 369 (1943). As the Court explained,

       [t]he purpose of the statute is twofold. First, to give the Government immediate
       possession of the property and to relieve it of the burden of interest . . . .
       Secondly, to give the former owner, if his title is clear, immediate cash
       compensation to the extent of the Government’s estimate of the value of the
       property.

Id. at 381 (emphasis added). The transfer of title is immediate upon the filing of the declaration

and deposit of estimated just compensation. See, e.g., Catlin v. United States, 324 U.S. 229, 238

(1945) (holding that a landowner may not delay or prevent the vesting of title by an interlocutory

appeal).

       The Supreme Court reaffirmed that the Declaration of Taking Act immediately confers to

the United States title and a right to possession in Kirby Forest Industries, Inc. v. United States,

467 U.S. 1 (1984). There it reviewed the methods by which the United States may appropriate

property, primarily comparing use of a declaration of taking with a “straight-condemnation”

proceeding. Id. at 3-5. In a “straight condemnation”, the United States only files a complaint in

condemnation and only acquires title after the determination and payment of just compensation.

Id. at 4. In contrast, the Court noted that the Declaration of Taking Act is “[a] more expeditious

procedure . . . ” Id. The Court held that upon the filing of a declaration of taking and deposit of

estimated just compensation, “[t]itle and right to possession thereupon vest immediately in the

United States.” Id. at 5. Further distinguishing a “straight-condemnation” case from one brought

under 40 U.S.C. § 3114, the Court explained that the adoption of the Declaration of Taking Act

was “for the purpose of affording the Government the option of peremptorily appropriating land

prior to final judgment, thereby permitting immediate occupancy . . . ” Id. at 12. Finally, as stated

in Narramore v. United States, Congress enacted the Declaration of Taking Act “[t]o give the


                                            Page 3 of 7
                                    Opposed Motion for Possession
Federal Government immediate possession of condemned property and to avoid delays in federal

construction projects…” 960 F.2d 1048, 1050 (Fed. Cir. 1992).

       Accordingly, because the United States has acquired the property at issue under the

Declaration of Taking Act, the United States is entitled to immediate possession of the property.

See Miller, 317 U.S. at 381; Kirby Forest Indus., 467 U.S. at 5, 12.

       B.      The United States Needs Immediate Possession in Order to Meet the Congressional
               Directive to Construct Fencing in the Laredo Sector.

       Congress has mandated that the Department of Homeland Security (“DHS”) achieve and

maintain operational control of the international land border. The Secure Fence Act of 2006, Pub.

L. 109-367, § 2, 120 Stat. 2638 (Oct. 26, 2006). As part of achieving operational control of the

border, the President’s Executive Order on Border Security and Immigration Enforcement

Improvements directs the Secretary of DHS (the “Secretary”) take all appropriate steps to plan,

design, and construct a wall along the southern border. Executive Order 13767, § 4(a). Consistent

with Congress’ mandate that DHS achieve and maintain operational control of the border and the

President’s Executive Order, Congress has directed DHS to plan, design, and construct fencing

and related infrastructure along the southwest border. See Consol. Appropriations Act, 2018, Pub.

L. 115-141, div. F, tit. II, 132 Stat. 348; the Act of Congress approved December 20, 2019, as

Public Law 116-93, div. D, tit. II, 133 Stat. 2317.

       The United States needs immediate possession of the subject property in order to meet this

congressional directive. The Secretary has identified property in Webb County, Texas, for the

construction of tactical infrastructure in order to improve security along the border of the United

States. The United States needs to acquire the stated interest in the subject property in order to

begin surveying, testing, and other planning and investigatory work needed to finalize the

construction and design plans for fencing and the attendant roads, security lighting, and/or related

                                            Page 4 of 7
                                    Opposed Motion for Possession
structures in Webb County, Texas. See Consol. Appropriations Act, 2018, Pub. L. 115-141, div.

F, tit. II, 132 Stat. 348 (appropriating funds for the current taking). As a result, acquiring

immediate possession of the property for the United States is a necessary step toward meeting the

Congressional directive that DHS plan, design, and construct fencing and related infrastructure

along the southwest border, specifically in high priority areas including the Laredo Sector. Because

of the United States’ demonstrated need for immediate access, this Court should grant immediate

possession of the interest sought.

                           IV. CERTIFICATE OF CONFERENCE

       Individuals from the United States Customs and Border Protection and United States Army

Corps of Engineers spoke with Adrian Golarte at his home on November 4, 2019 to explain the

temporary estate sought, the surveying/testing process, any potential impacts to Mr. Golarte’s

property, and to answer any questions posed by Mr. Golarte. A proposed Right of Entry was

presented to Mr. Golarte, but after consultation with the Government individuals, Mr. Golarte

elected not to sign the proposed Right of Entry.

       From February 12 through March 30, 2020, AUSA DerGarabedian contacted Mr. Golarte

to confirm he had an interest in the subject property. Mr. Golarte confirmed he owned the property.

When AUSA DerGarabedian inquired whether Mr. Golarte would sign the Right of Entry. Mr.

Golarte advised he would, but only if the right of entry would be revocable. Mr. Golarte stated he

wanted to be able to remove government employees, their contractors and subcontractors off his

property if he “didn’t like what he saw.” AUSA DerGarabedian advised Mr. Golarte that condition

could not be agreed to as it would jeopardize the efficiency and expediency of the project. AUSA

DerGarabedian explained the process, should the United States need to file a Declaration of

Taking, in order to acquire the temporary estate to enter Mr. Golarte’s land to conduct surveys and


                                             Page 5 of 7
                                     Opposed Motion for Possession
testing. Mr. Golarte advised he understood. After consultations with Mr. Golarte, he elected not

to sign a Right of Entry.

       The AUSA DerGarabedian contacted Adrian Golarte from February 12 through March 30,

2020, in order to confer regarding possession of the temporary estate described in Schedule E of

the Declaration of Taking (Docket No. 2). On April 9, 2020, Mr. Golarte stated that he is, in fact,

opposed to this motion for possession.

                                       IV. CONCLUSION

       Based on the foregoing, the United States submits that it is entitled to the entry of an order

of immediate possession and requests that the Court grant this motion and enter an order of

possession giving the United States immediate possession of the temporary estate described in

Schedule E of the Declaration of Taking (Docket No. 2).


                                                      Respectfully submitted,

                                                      RYAN K. PATRICK
                                                      United States Attorney
                                                      Southern District of Texas

                                              By:     s/ Alexander N DerGarabedian
                                                      ALEXANDER N. DERGARABEDIAN
                                                      Assistant United States Attorney
                                                      Southern District of Texas No. 3381593
                                                      New York Bar No. 5103577
                                                      1701 W. Bus. Highway 83, Suite 600
                                                      McAllen, TX 78501
                                                      Telephone: 956-992-9380
                                                      Facsimile: (956) 618-8016
                                                      E-mail: alexander.dergarabedian@usdoj.gov
                                                      Attorney in Charge for Plaintiff




                                            Page 6 of 7
                                    Opposed Motion for Possession
                                CERTIFICATE OF SERVICE

       I, Alexander N. DerGarabedian, Assistant United States Attorney for the Southern District

of Texas, do hereby certify that on April 9, 2020, I mailed a true and correct copy of the foregoing

document to the all parties.


                                              By:     s/ Alexander N DerGarabedian
                                                      ALEXANDER N. DERGARABEDIAN
                                                      Assistant United States Attorney




                                            Page 7 of 7
                                    Opposed Motion for Possession
